IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-92,207-01


                    EX PARTE MANUEL AGUILAR DELACRUZ, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 1298-A IN THE 31ST DISTRICT COURT
                              FROM LIPSCOMB COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded guilty to possession of child pornography, and was sentenced to ten years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

        Applicant contends, among other things,1 that his plea was involuntary because he was not

properly advised by trial counsel of the nature of the charges and what the State would have to prove

if he elected to go to trial. Applicant apparently pleaded guilty at the same time to four other charges



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                       2

of possession of child pornography (although this habeas application is the only one before this

Court). In each case, Applicant received a ten-year sentence, the maximum sentence for the third

degree felony offense. In addition, the trial court ordered all five sentences to run consecutively,

resulting in a combined sentence of fifty years’ imprisonment. Applicant alleges that he believed

that he was pleading guilty in exchange for a ten-year sentence, and was not aware that the sentences

could be ordered to run consecutively. Applicant alleges that he gained nothing by pleading guilty

and would have gone to trial on the charges had he been aware of the possibility of consecutive

sentences.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States,

397 U.S. 742 (1970). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. Specifically, trial counsel shall describe the actions he

took in this case, including investigations and plea negotiations with the State. Trial counsel shall

state what advice, if any, he gave to Applicant about his options for pleading guilty or going to trial,

and whether he advised Applicant of what the State would have to prove if he went to trial on the

charges. Trial counsel shall state whether he advised Applicant of the punishment range for the

charges and of the possibility of consecutive sentences. Trial counsel shall state what if any

consideration was given by the State in exchange for Applicant’s guilty plea.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or
                                                                                                       3

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and whether Applicant was prejudiced. The trial court shall also make

findings of fact and conclusions of law as to whether Applicant’s plea was involuntary. The trial

court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 27, 2021
Do not publish